Title: To Thomas Jefferson from John Smith, 17 March 1806
From: Smith, John
To: Jefferson, Thomas


                        
                            My dear Sir
                            
                            Senate Chamber March the 17th 1806
                        
                        The enclosed will show you the state of the vote in Gen. Armstrongs nomination—The event has evinc’d the
                            mistake communicated in my former note—I stand corrected with chagrin.
                        A very strong report, has just been made on the documents relative to the Tripolitan treaty—I am impress’d
                            with the belief, that it will be rejected if now put to the vote, and therefore, I have advis’d a postponement of it, till
                            the next Session; as it is possible, the ground on which sundry doubts are built, may be obviated in the interim.
                        The above nomination has been sav’d by the Casting vote of the President—Had it been postpon’d till tomorrow, it would have been rejected, as the Vice President would not then be in the Senate.
                        I am my dear Sir Yours everlastingly
                        
                            John Smith
                            
                        
                    